Appellant was convicted of theft from the person, his punishment being assessed at two years confinement in the penitentiary.
The record is before us without a statement of facts or bill of exceptions. The motion for new trial complains, first, that the case ought to have been continued. There was no bill of exceptions reserved to the action of the court refusing to postpone or continue the case. Second, on account of newly discovered evidence. Without the evidence before us we are unable to intelligently revise this matter. As the record presents the appeal to this court we find no reversible error, and the judgment is ordered to be affirmed.
Affirmed. *Page 619